PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_01_FR.txt. 34

OPINION DISSIDENTE DE M. LODER

La Turquie, ayant arrêté, jugé et condamné un étranger à cause
d’un délit qui lui est imputé et qu’il aurait commis hors de son terri-
toire, prétend y avoir été autorisée par l’absence d’une règle prohi-
bitive du droit international.

Sa défense se base sur la thèse qu’en droit international tout est
permis qui n’est pas défendu.

En d’autres termes, qu’en droit international toute porte est
ouverte à moins qu’elle ne soit fermée par un traité, ou par une
coutume établie.

La Cour, dans son présent arrêt, admet cette thèse comme juste,
bien-fondée, et conforme à la réalité des faits.

Je regrette de ne pas pouvoir partager l’avis de la Cour.

La thèse me semble peu concordante avec l’esprit du droit inter-
national. Ce droit, pour la plus grande partie, est un droit non
écrit et dépourvu de sanction ; il repose sur des convictions générales ;
sur l’assentiment des États civilisés, membres de la grande famille
des Nations, à l’égard des règles, des coutumes et des relations
existantes et qu’elles sont tenues de respecter entre elles, quoique
non écrites ou confirmées par des conventions. L'ensemble de ces
règles est appelé droit international.

Ces règles peuvent être modifiées, changées, développées suivant
les vues d’une majorité considérable de ces États, au fur et à mesure
de l’évolution de ces convictions générales, mais il me paraît inexact
de prétendre que des lois nationales d’une certaine minorité des
Etats suffiraient pour les abroger ou pour les changer.

Et il me paraît également inexact de prétendre que l’absence
de conflits internationaux ou de difficultés diplomatiques à l’égard
de certaines dispositions de quelques lois nationales, s’écartant
des conceptions généralement reconnues, pourrait servir comme
preuve de leur évolution ou de leur changement.

Les conflits internationaux ne naissent qu’au moment où une,
application de ces lois démontre leur écart du droit international.

La famille des Nations consiste en une agglomération de diffé-
rents États, souverains et indépendants.
35 ARRÊT N° 9. — OPINION DISSIDENTE DE M. LODER

Cette indépendance et cette souveraineté produisent la consé-
quence fondamentale qu'aucune loi nationale, en l'espèce aucune
loi pénale, ne peut s'étendre ni exercer sa force obligatoire en
dehors du territoire national.

Cette vérité fondamentale, qui n'est point une coutume mais
la conséquence directe et inévitable de sa prémisse, est une règle
logique de droit, est le postulat même de l'indépendance interétatique.

La loi pénale d’un État s’applique en premier lieu à tous ceux
qui se trouvent sur son territoire, ressortissants ou étrangers, parce
que le droit de juridiction sur le propre territoire est un des attributs
de sa souveraineté.

Elle peut s'étendre à des crimes et délits commis à l'étranger
par des ressortissants de l'État légiférant, puisque ces ressortissants
sont soumis à leur loi nationale. Mais elle ne peut pas s'étendre sur
les délits d'un étranger commis à l'étranger, sans enfreindre la
souveraineté de cet État étranger, puisque dans cet État elle n’a
pas de juridiction.

Et elle ne le peut non plus chez elle si cet étranger se trouve après
le délit sur son territoire, parce que le fait délictueux n’a pas été
commis dans le rayon de sa juridiction et qu’une présence ultérieure

du coupable ne saurait élargir la compétence de l'État.

Il me paraît évident que telle est la conséquence logique du
principe fondamental que nous venons de constater.

Mais il est évident aussi que cette conséquence cède à une
convention contraire quelconque ou une exception généralement et
même tacitement admise par le droit des gens.

Comme toute exception, cependant, elle sera d’interprétation
stricte et ne saurait être substituée à la règle bien fondée.

Or, graduellement, la règle a subi une modification importante
dans les législations d’une assez grande majorité des États civilisés,
modification qui semble ne pas avoir rencontré des objections et
qui peut être considérée comme adoptée. Elle tend à exclure de la
règle stricte les délits des étrangers commis à l'étranger, pour
autant qu’ils sont dirigés contre l’État lui-même, sa sûreté ou
son crédit. L'État lésé pourra juger les coupables suivant sa loi
36 ARRÊT. N° Q. — OPINION DISSIDENTE DE M. LODER

nationale du moment qu’ils se trouveront sur son territoire, ou,
le cas échéant, en demander l’extradition.

En dehors de cette exception la règle reste debout.

Le système dit de « protection » que la Turquie prétend être en
droit d'appliquer et qui équivaut à l’abrogation de la règle elle-
même, est bien loin d’être admis par la grande majorité des États
et ne me paraît pas conforme au droit international positif.

Le prétendu délit imputé par la Turquie à M. Demons, homicide
par négligence, ne répond pas à l’exception que je viens de signaler.
La Turquie reconnaît que c’est le système dit de « protection »
qu'elle applique suivant sa loi nationale et auquel elle se croit
autorisée parce qu'elle ne découvre nulle part une règle obligatoire,
convenue, qui le lui défend.

Il suit de ce qui précède que je suis d’avis que déjà pour cette
raison la Turquie est à considérer comme ayant agi en contradic-
tion des principes du droit international.

*
* *

La Cour est saisie d’un fait précis; elle est appelée 4 rendre son
_ arrêt sur un cas d’espéce. Ce cas, c’est l’abordage entre le navire
français Lotus et le navire turc Boz-Kourt.

La Turquie prétend que cet abordage a été produit par la faute
commune des deux navires, par de mauvaises manœuvres nautiques.

Il a eu pour résultat que le Boz-Kourt a été coulé, que quelques
gens de l'équipage et des passagers ont trouvé la mort dans les flots.

La Turquie déduit de ces faits que M. Demons, officier de quart
à bord du Lotus, est coupable d’homicide par négligence, que la
mort desdites personnes lui est imputable.

Elle soutient que ce délit a été consommé à bord du Boz-Kourt,
puisque c'était là que l'effet de la négligence imputée s’est réalisé.

Elle prétend, par conséquent, que, le fait délictueux ayant eu
lieu sur le navire turc, la juridiction turque lui est applicable.

Si ce point de fait est juste, la conséquence qu’on en tire est cor-
recte, et le reproche d’avoir agi en contradiction des principes du
37 ARRÊT N° 9, — OPINION DISSIDENTE DE M. LODER

droit international tombe d’un coup, parce que chaque Etat a le
droit incontesté de poursuivre et de juger tout étranger qui commet
quelque délit sur son territoire. Et le navire Boz-Kourt est a
considérer comme tel.

Le probléme de la localisation du délit est donc-d’une importance
capitale pour la solution du litige soumis à la Cour.

Il est évident que le lieu où un délit a été commis est forcément
celui où s’est trouvé le coupable au moment de l’acte. Assimiler le
lieu de l'effet avec le lieu de l’acte est toujours une fiction. Fiction
cependant qui se justifie si l'acte et l'effet se confondent, s’il y a un
rapport direct entre l’un et l’autre ; le coup de fusil tiré sur une
personne qui se trouve de l’autre côté de la frontière; le paquet
contenant une machine infernale destinée à exploser lors de son
ouverture par le destinataire. L'auteur lui-même du crime a l’inten-
tion, dans des cas pareils, de nuire à un autre lieu que celui où il se
trouve.

Mais le cas dont la Cour a dû s'occuper n'offre aucune ressem-
blance avec ces exemples. L’officier du Lotus, qui n’a jamais mis
le pied sur le Boz-Kourt, n’avait aucune intention de nuire à qui
que ce soit. Aussi, on ne lui impute pas une telle intention. La
manœuvre nautique à bord d’un navire n’est pratiquée que
pour éviter un accident.

Il dépendra exclusivement de l’examen nautique, professionnel,
des circonstances, pour déterminer si la manœuvre est à considérer
comme contraire aux règlements ou imprudente sous quelque
rapport, ou bien si quelque manœuvre imprévue de l’autre navire
a concouru pour amener l'accident — et cet examen appartient
exclusivement aux autorités navales du pays de celui qui a com-
mandé la manœuvre.

Dans ces circonstances, il me paraît que la fiction d’assimiler le
lieu de l'effet avec celui de l’acte doit être écartée.

La Turquie cherche à fonder sa compétence sur une prétendue
connexité des manœuvres des deux navires respéctifs.
38 ARRÊT N° 9. — OPINION DISSIDENTE DE M..LODER

Le délit d’homicide involontaire, imputé à M. Demons, serait
connexe à celui imputé au capitaine du Boz-Kourt, et, dès lors, le
juge turc serait compétent.

Encore cette thèse est dépourvue de fond.

Simultanéité n'est pas connexité.

Les deux manœuvres nautiques étaient indépendantes l’une de
l’autre. Elles étaient même réciproquement inconnues.

Le résultat de toutes deux peut avoir amené l’abordage, mais il
n'existe pas une connexité quelconque entre elles.

Une loi nationale, un code de procédure, pour simplifier la marche
de deux ou de plusieurs procédures et pour en faciliter l’instruction,
peut ouvrir la possibilité de les joindre à caüse des rapports exis-
tants entre elles. Il faut que les procédures aient été intentées pour
pouvoir les joindre à cause de connexité. Et, pour ouvrir la possi-
bilité d’une jonction, il faut que le juge saisi de ces affaires jointes
soit compétent à l’égard de chacune d'elles.

Jonction pour raisons de connexité est une mesure de législation :
nationale ; connexité ne produit pas compétence.

*
* *

La régle générale que la loi pénale d’un Etat perd sa force obliga-
toire et son applicabilité à l’égard des délits commis par un étranger
à l’étranger, règle émanée du principe fondamental de l’indépen-
dance et de la souveraineté des Etats, a subi, en effet, des modifica-
tions et atténuations exceptives par le consentement mutuel des
diverses Puissances pour autant qu'il s’agit du territoire terrestre.

Mais, selon une conception générale, il n’en est pas ainsi pour ce
qui se passe en haute mer. C’est là que la loi du pavillon et la juri-
diction nationale ont conservé leur autorité incontestée, à l'exclusion
de toute loi et de toute juridiction étrangère. J’appuie sur le mot
« étrangère ». Le coupable se trouvant sur un navire portant le
pavillon d’un autre Etat que celui auquel il appartient, pourra
naturellement être poursuivi et jugé par l’État duquel il est le
ressortissant. Dans ce cas, mais seulement alors, il y aura concur-
rence de juridictions.
39 ARRÊT .N° 9. — OPINION DISSIDENTE DE M. LODER

Mais ce cas n’est pas celui de M. Demons.

Le navire de commerce étant un tout, organisé et discipliné
conformément aux lois et soumis à la surveillance de l'État du
pavillon, et en vue de l’absence de toute souveraineté territoriale
en haute mer, il n’est que naturel qu’en droit pénal ce tout relève
de cet Etat. Il en est spécialement ainsi dans le cas d'espèce dont
la Cour est saisie. Ce qui est imputé au lieutenant Demons, c’est
d’avoir ordonné une mauvaise manœuvre dans la conduite de son
navire.

Les règles de manœuvre qu'il était tenu de suivre étaient celles
de ses règlements nationaux. Pour l'observation de ces règles, il
était responsable envers les autorités de son pays. C'était à ces
autorités seules de juger si cet officier avait observé ces règles, s’il
avait fait son devoir et, sinon, s’il les avait négligées à un tel
degré qu’il avait encouru une responsabilité pénale.

Il me paraît donc que la Turquie, en s’arrogeant juridiction sur
les actes d’un officier étranger en fonction en haute mer sur un
navire portant un pavillon étranger, a agi en contradiction du prin-
cipe de droit international indiqué ci-dessus.

C’est pour ces raisons que je regrette de ne pas pouvoir me rallier
à la décision de la Cour dans son arrêt présent.

(Signé) LoDER.
